UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 001-34941 (Commission file number) PARK CITY GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 37-1454128 State or other jurisdiction of incorporation (IRS Employer Identification No.) 299 South Main Street, Suite 2370 Salt Lake City, Utah 84111 (435) 645-2000 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Title of each Class Name of each exchange on which registered Common Stock, $0.01 Par Value NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.01 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ] Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X]Yes[ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[ ]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes[X]No The aggregate market value of the voting and non-voting common stock held by non-affiliates of the issuer as of December 31, 2013, which is the last business day of the registrant’s most recently completed second fiscal quarter, wasapproximately $106,100,000 (at a closing price of $10.16 per share). As of September 11, 2014, 17,106,645 shares of the Company’s $0.01 par value common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Items10, 11, 12, 13 and 14 of PartIII incorporate by reference information from the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission on or before 120 days after the end of the registrant’s 2014 fiscal year, or October 28, 2014, in connection with the solicitation of proxies for the registrant’s 2014 annual meeting of stockholders. TABLE OF CONTENTS TO ANNUAL REPORT ON FORM 10-K YEAR ENDED JUNE 30, 2014 PART 1 Item 1. Description of Business 1 Item 1A. Risk Factors 10 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4.
